Citation Nr: 0211650	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  94-41 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation from 
September 10, 1993, and in excess of 10 percent from July 27, 
1999 for left knee retropatellar arthralgia.

(The issue of entitlement to an initial compensable 
evaluation from September 10, 1993, and in excess of 10 
percent from July 27, 1999 for left shoulder arthralgia will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1993.  

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  The RO granted entitlement to service 
connection for right knee retropatellar arthralgia and 
ligament laxity with assignment of a 10 percent evaluation, 
and for left knee retropatellar arthralgia and left shoulder 
arthralgia each with assignment of a noncompensable 
evaluation, effective September 10, 1993, respectively.  The 
veteran appealed only that portion of the RO rating decision 
pertaining to his left knee and left shoulder disabilities.

The veteran was scheduled for hearing before a travel Member 
of the Board of Veterans' Appeals (Board) at the RO in July 
1997 and July 1998, neither to which he reported for 
presentation of testimony.

In October 1998, the Board remanded the case for further 
development and adjudicative actions.

In November 2000, the RO granted, in pertinent part, 
entitlement to an increased (compensable) evaluation of 10 
percent for left knee retropatellar arthralgia, effective 
July 27, 1999.  This is not a complete grant of the issue on 
appeal.  The appellant is generally presumed to be seeking 
the maximum available by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).

The case has been returned to the Board for further appellate 
review.


On the claim of entitlement to an initial compensable 
evaluation from September 10, 1993, and in excess of 10 
percent from July 27, 1999 for left shoulder arthralgia, the 
Board is undertaking additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). 

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 1994, the veteran stated that he should 
be entitled to vocational training.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Due to the veteran's change of residency, the claims file was 
permanently transferred in June 1999 from the Oakland, 
California RO to the San Diego, California RO, where 
development of the claims continued.


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the veteran, has been completed.

2. Prior to July 27, 1999, the veteran's service-connected 
left knee disability demonstrated no evidence of arthritis 
or loss of range of motion.

3. Prior to July 27, 1999, the veteran's service-connected 
left knee disability demonstrated no evidence of recurrent 
and slight subluxation or lateral instability.  

4. Since July 27, 1999, the veteran's service-connected left 
knee disability has demonstrated no evidence of arthritis 
or loss of range of motion.  

5. Since July 27, 1999, the veteran's service-connected left 
knee disability has demonstrated no evidence of recurrent 
and moderate subluxation or lateral instability.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
left knee retropatellar arthralgia from September 10, 1993 
to July 26, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2001).

2. The criteria for an evaluation in excess of 10 percent for 
left knee retropatellar arthralgia from July 27, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1992 to 
September 1993.  The DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicates he received an early 
discharge from service on the basis of physical disability.

The service medical records show the veteran complained of 
left knee pain in January 1993.  Examination at that time 
revealed no swelling or effusion.  He was described as in no 
acute distress with non-antalgic gait.  

In February 1993, the left knee pain, reportedly present 
since boot camp, was described as a throbbing pain under his 
kneecap.  Sharp, radiating pain and knee stiffness were also 
reported.  Examination was positive for minor grinding at the 
left knee.  

In March 1993, McMurray's test (for detecting torn meniscus) 
was positive 50 percent of the time, yet the examiner noted 
the veteran did not seem to have the typical meniscus 
complaints.  Bilateral patellar crepitus was also noted on 
examination.  Another March 1993 notation indicated 
McMurray's test was negative.

In April 1993, the veteran continued to complain of bilateral 
knee pain, left greater than right, present since boot camp 
and limiting his ability to train.

A Medical Board Report was completed in May 1993.  The 
Medical Board's examination of both knees indicated mild 
quadriceps atrophy.  There was no effusion, and range of 
motion was 0 to 140 degrees.  There was no laxity to 
varus/valgus stresses.  Various motion testing was negative, 
but examination disclosed patellofemoral tenderness with 
medial facet tenderness and patellar inhibition.  X-rays 
demonstrated no left knee abnormality.  The case was referred 
to the Physical Evaluation Board (PEB).

In a June 1993 report, the PEB determined the veteran was 
unfit for duty based on the effects of patellofemoral stress 
syndrome.  There was no designation as to which knee(s) 
contributed to the unfitting condition.  The PEB classified 
the knee disorder under VA Diagnostic Code (DC) 5299-5003 and 
assigned a disability rating of 10 percent.  

In a statement from the veteran, he declined the opportunity 
to rebut the findings and recommendations of the PEB; he was 
discharged with severance pay three months later.

VA conducted a general examination in May 1994.  The left 
knee revealed no tenderness, no swelling, or deformity.  The 
patella was normal in position and mobility.  There was 
moderate tenderness in the left.  Ligaments were intact.  
Range of motion without pain or crepitus was 140/140.  Left 
knee retropatellar arthralgia was diagnosed.  X-rays were 
negative for the left knee.   

VA conducted a joints examination in July 1999.  The veteran 
indicated pain along the medial border and inferior aspects 
of the left knee.  The left knee revealed no significant 
abnormalities.  There was no indication of any swelling, 
redness, effusion, temperature increase, etc.  The patella of 
both knees was stable and could not be subluxated.  There was 
no indication of collateral or cruciate ligament laxity.  He 
was able to fully squat without any difficulties.  There was 
no indication of intra-articular or subpatellar crepitation 
in association with active and/or passive movement of the 
knees.  There was no increased symptomatology in association 
with patellofemoral compression.  Both knees extended 
completely to 0 degrees and flexed to 145 degrees equally.  

The July 1999 examiner stated that the left knee failed to 
reveal any significant objective abnormality.  The examiner 
concluded that the veteran's symptoms were a manifestation of 
chronic patellofemoral pain syndrome with no overt evidence 
of internal derangement of articular change (chondromalacia, 
etc.).  He did not appear to have a major disability as it 
related to the left knee, but had some functional impairment 
regarding any attempt at running, jumping, repetitive 
stopping, squatting, etc. activities.  Such impairment was 
due to pain and fatigability with no indication of any 
structural abnormality, instability, incoordination, or 
weakness.  X-rays showed mild narrowing of the patellofemoral 
compartment; magnetic resonance imaging was normal.  

VA clinical records dated from August 1999 to June 2001 
reflect treatment for urological conditions.  These treatment 
notes mention the veteran continues to exercise by lifting 
weights.  In an August 2000 treatment note, he is described 
as "very active and athletic," and strength was documented 
as 5/5.



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).




The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable. Id.

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable, weakened movement, excess fatigability, swelling 
and pain on movement. 38 C.F.R. §§ 4.45, 4.59 (2001).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).


With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2001).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010.  38 C.F.R. § 4.71a, DC 
5010 (2001). Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2001).

The Rating Schedule provides a zero percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2001).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2001).


Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, DC 5257 (2001).

Precedent opinions of the General Counsel are binding on the 
Board. 38 U.S.C.A. § 7104(c) (West 1991).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97.

When a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 
VAOPGCPREC 23-97. 

The Rating Schedule provides a 100 percent evaluation for a 
period of one year following prosthetic implantation of a 
knee joint.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to DCs 5256, 5261 or 5262, with a minimum evaluation 
of 30 percent to be assigned.  38 C.F.R. § 4.71a, DC 5055 
(2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In August 2001, the RO sent a VCAA development letter to the 
veteran setting forth what was substantively required to 
establish entitlement to the benefits claimed.  

The letter specifically told him what information or evidence 
VA needed from him and how he could otherwise help his claim.  
The RO's letter also told him what VA had done to develop the 
claim and what specific development by VA was still ongoing 
at that time.   

VA has accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claim, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio v. Principi, No. 02-997 
(U.S. Vet. App. June 19, 2002) (holding that section 5103(a), 
as amended by VCAA, and § 3.159(b), as recently amended, 
require VA to inform claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so).

The July 1994 rating decision, the October 1994 statement of 
the case (SOC), and the SSOCs dated in June 1996, January 
1998, November 2000, and February 2002 also served to notify 
the veteran of his procedural and appellate rights.  During 
the appeal process, he has exercised several of these rights.  

For instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so by submissions dated 
through April 2002.  See generally Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).  

The Board also notes that the veteran has requested on 
several occasions to attend a personal hearing, but he has 
failed to appear at his scheduled hearings, without good 
cause shown for his nonattendance.

The claims file shows that the RO has made reasonable efforts 
since 1994 to obtain all identified evidence and has received 
either the requested evidence or a negative response from 
medical providers.


The RO sent a letter to the veteran in January 1998 
requesting verification of treatment for the claimed 
condition decided herein, but no response was ever received.  
As noted above, a VCAA letter was also sent in August 2001, 
and no response was received from that as well.  
Nevertheless, a computerized printout of treatment records 
from the VA outpatient clinic in San Diego, CA was obtained 
and associated with the claims file.

In an April 2002 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the representative stated 
that there was no further evidence to submit.

A VA examination was conducted in May 1994, and pursuant to 
the Board's October 1998 remand, a VA examination was again 
conducted in July 1999.  The reports from these examinations 
adequately address the issue decided herein, and a request at 
this time for another VA examination of the left knee is 
unnecessary.  The report of the last examination adequately 
represents the current level of disability because there is 
no indication that his claimed knee disability has worsened 
in the interim.  See VAOPGCPREC 11-95.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.

Lastly, this is not a case in which the VCAA has been applied 
in the first instance.  The San Diego, California RO 
readjudicated the left knee issue in a February 2002 SSOC, 
six months after it sent the veteran a VCAA development 
letter.


Left Knee

September 10, 1993 to July 26, 1999

The PEB assigned the patellofemoral stress syndrome DC 5299-
5003.  The RO has adjudicated the left knee disability under 
DC 5257.

The Board has considered the applicability of all pertinent 
DCs as well as the possibility of multiple ratings for the 
left knee.  See generally VAOPGCPREC 23-97, 9-98. 

The Board finds DCs 5003 and 5010 inapplicable in this case 
because there is no confirmed evidence of arthritis during 
the period in question.  The Board has also considered the 
applicability of DC 5260 and 5261.  In the instant case, no 
loss of motion was recorded during any examination.  The May 
1994 examiner specifically indicated that range of motion was 
140/140 without pain.    

As discussed below, the veteran's left knee disability is 
currently evaluated as 10 percent disabling under DC 5257.  
In light of the evidence showing no loss of motion or 
arthritis, the Board finds DC 5257 to be the most appropriate 
diagnostic code for the period in question.  The Board notes 
that there is no applicable musculoskeletal diagnostic code 
that would trigger consideration of the provisions of 
38 C.F.R. § 4.40, 4.45, and 4.59.      

The record establishes that the veteran's left knee 
disability prior to July 27, 1999 was manifested by crepitus 
and pain on strenuous weight-bearing.  These symptoms, 
regardless of their severity, do not provide for a 
compensable rating under DC 5257.

The service medical records do not show left knee swelling or 
effusion in service.  Range of motion testing demonstrated no 
limitation, and X-rays were negative for left knee 
abnormality.  That being said, crepitation, minor grinding, 
repeated reports of bilateral knee pain (left greater than 
right), patellofemoral tenderness, patellar inhibition, and 
physical duty restrictions were documented.

The veteran was medically discharged from service due to the 
limiting effects of his bilateral retropatellar arthralgia.  
The PEB employed the use of VA diagnostic criteria in its 
determination that the veteran was 10 percent disabled.  
Although there was no PEB discussion indicating that one 
lower extremity was more disabling than the other was, there 
was also no discussion that excluded such a possibility.  

In this regard, the service medical records show more 
complaints and findings related to left knee pain, despite 
the bilateral diagnoses made throughout the evidentiary 
record.  VA examination only eight months post-service 
indicates atrophy of the left quadriceps when compared to the 
right.  The competent and probative evidence therefore points 
to the left knee over the right knee as the basis for his 
discharge as physically unfit for duty.

In sum, the record reflects that pain plays a significant 
factor in the veteran's left knee disability.  See 
Lichtenfels v. Derwinski, 1 Vet App. 484, 488 (1991) 
("Arthralgia is defined as pain in a joint.").  
Unfortunately, ratings under DC 5257 are not "predicated on 
loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The evidentiary record does not show the veteran used a cane 
or other device for stability in the years immediately after 
service, his left knee ligaments were intact at the May 1994 
VA examination, and his sole complaint at that time was that 
he experienced pain during squatting and stair climbing.  

Thus, there is no complaint, medical history, current 
finding, or other evidence of instability or subluxation, as 
required for a compensable evaluation under DC 5257.

The Board notes that the probative evidence does not 
establish ankylosis of the left knee; nonunion or malunion of 
the tibia and fibula; cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion; cartilage, 
semilunar, removal of; or genu recurvatum as part and parcel 
of his service-connected disability. Service connection has 
not otherwise been granted in this regard.  Therefore, DCs 
5256, 5258, 5259, 5262, and 5263 are not for application in 
this decision.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 
5262, 5263.

The competent and probative medical evidence shows that the 
veteran's left knee disability was not manifested by 
recurrent subluxation or lateral instability for the period 
at issue, which would allow for an initial compensable 
evaluation.


From July 27, 1999

As in the initial period, the evidence shows no objective 
abnormality on X-ray, and no loss of range of motion of the 
left knee.

In November 2000, the RO stated the veteran appeared "to 
have some degree of functional impairment . . . on the basis 
of pain and fatigability without any structural abnormality, 
instability, incoordination, or weakness."  The RO applied 
reasonable doubt and granted a 10 percent evaluation under DC 
5257, effective July 27, 1999.  

As stated earlier, DC 5257 requires recurrent subluxation and 
lateral instability of at least slight severity to warrant a 
compensable rating.  The July 1999 VA joints examination 
plainly did not show this, and the RO acknowledged that fact 
in its November 2000 decision.  Nevertheless, the RO applied 
the factors listed at 38 C.F.R. § 4.45 in granting a 10 
percent evaluation.


The Board reiterates that ratings under DC 5257 are not 
"predicated on loss of range of motion, and thus [38 C.F.R.] 
§§ 4.40 and 4.45, with respect to pain, do not apply."  
Johnson, supra.  

The next higher evaluation of 20 percent under DC 5257 is 
warranted when there is recurrent subluxation and lateral 
instability of moderate severity.  38 C.F.R. § 4.71a, DC 
5257.

As it appears that the current evaluation of 10 percent more 
than adequately compensates the left knee disability by 
virtue of the RO's misapplication of 38 C.F.R. § 4.45, the 
Board concludes that there is no evidentiary basis for a 20 
percent evaluation under DC 5257.     

To be sure, the Board notes that the July 1999 VA examiner 
could not subluxate the left knee, and there was no ligament 
laxity.  As importantly, the examiner reported no indication 
of instability, among other things.  Lastly, even findings 
related to crepitation and other factors under 38 C.F.R. 
§ 4.45 suggest a decrease in severity from the initial, 
noncompensable period.    

An evaluation in excess of 10 percent from July 27, 1999 for 
left knee retropatellar arthralgia is therefore not supported 
by the evidence of record.

Again, the Board notes that the probative evidence does not 
establish ankylosis of the left knee; nonunion or malunion of 
the tibia and fibula; cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion; cartilage, 
semilunar, removal of; or genu recurvatum as part and parcel 
of his service-connected disability.  Service connection has 
not otherwise been granted in this regard.  Therefore, DCs 
5256, 5258, 5259, 5262, and 5263 are not for application in 
this decision.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 
5262, 5263.


As the Board has denied the veteran's claim for increased 
compensation benefits for his left knee retropatellar 
arthralgia, the Board finds no basis for assignment of staged 
ratings other than what has already been determined by the RO 
for the periods in question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for left knee retropatellar 
arthralgia from September 10, 1993 to July 26, 1999, and an 
evaluation in excess of 10 percent from July 27, 1999.  
Gilbert, supra.


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned that is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001). The RO has determined that referral for 
extraschedular consideration is not warranted.

The CAVC has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).



The Board is of the opinion that the veteran has not 
submitted evidence indicating that his left knee disability 
affects employability in ways not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  

Although it is noteworthy that he was discharged as 
physically unfit for active duty, the evidence shows the 
veteran has been working as an X-ray technician and attending 
college since his separation from service.  

He has never contended that his inability to squat or climb 
stairs without pain has impaired his ability to perform 
employment-related tasks.

The Board notes that the mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b)(1).  See 
VAOPGCPREC 6-96.

The Board also finds that the evidence does not show there 
have been frequent periods of hospitalization due to the 
veteran's left knee disability.  The claims file shows he is 
seen regularly by VA as an outpatient for urological 
problems, but his bilateral knee arthralgia has never 
required ongoing or serious treatment, such as surgery, let 
alone frequent periods of hospitalization.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
left knee disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  



ORDER

Entitlement to an initial compensable evaluation from 
September 10, 1993 and in excess of 10 percent from July 27, 
1999 for left knee retropatellar arthralgia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


